Title: To James Madison from Daniel Lescallier, 6 November 1817
From: Lescallier, Daniel
To: Madison, James


Hond. SirNew York Novr. 6th. 1817
Permit me to offer you the first and last numbers at the same time, of a publication, being a translation from the persian language to which I have employed some time since my leisure hours. I shall be happy if it is agreable.
The explanation of your receiving the 1st. and 8th. or last at the same time, is that on the 12th. of may last I had given a letter of introduction to you, to one of our principal gentlemen from france, who had a great desire to visit you, and who having been obliged to change his scheme, has lately brought me the letter again.

Permit me to join one feeble voice to the numerous felicitations that have so amply decked your retreat from public affairs. May your example long influence the destinies of this country, and may you enjoy during a long period of years the happiness you so well deserve!
Permit me to take this opportunity of offering to your amiable and […] Lady my best wishes & respect. I am ⟨with⟩ a due respect Hon. Sir Your most obt. hble St
Lescallier
